DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6, 8, 9, 18, and 20 are objected to because of the following informalities:  
Claims 6, 8, 9, 18, and 20 recite 1,2,3-trideoxy-4,5:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol.  This compound name corresponds to the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Note that the valence of the oxygen atom at the 5 position is exceeded.  
The compound name recited in the indicated claims is believed to include a typographical error and should read “1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol”.  This name corresponds to the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is the structure associated with CAS Reg. No. 882073-43-0 and the commercially available product sold by Milliken Chemical as NX800.  Claims 6, 8, 9, 18, and 20 should be amended to correct this typographical error.  
Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: The compound name 1,2,3-trideoxy-4,5:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol indicated in the objection to Claims 6, 8, 9, 18, and 20 above appears in the specification at page 11, [0038].  This compound name should be corrected to read “1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristiansen et al. (US 2012/0190797).
Regarding Claims 1 and 4-8, Kristiansen teaches a composition comprising (i) a polymer; (ii) an organic compound (A) carrying at least two amide functionalities; and (iii) a compound (B) selected from a group which includes sugar alcohol acetals (Abstract).  
Kristiansen’s Example 1 includes polypropylene, 300 ppm Millad® 3988, and 150 ppm XT386 (p. 8, [0162], Table 1).  Polypropylene reads on the claimed thermoplastic polyolefin (a).
Millad® 3988 is 1,3:2,4-bis(3,4-dimethylbenzylidene)sorbitol (identical to 1,2,3,4-di-meta, para-methylbenzylidene sorbitol).  This reads on the claimed sorbitol clarifier.  
XT386 is 1,3,5-tris[2,2-dimethylpropionylamino]benzene (identical to N,N’,N”-benzene-1,3,5-triyltris(2,2-dimethylpropanamide).  This reads on the claimed trisamide clarifier.  
The two compounds are included in a trisamide:sorbitol ratio of 1:2.  Thus, Kristiansen’s Example 1 anticipates Claims 1 and 4-8.
Regarding Claim 10, the compositions of Kristiansen’s examples are compounded into pellets in a twin-screw extruder (p. 8, [0162]).
Regarding Claim 11, pellets of the exemplary compositions are injection molded to obtain test bars (p. 8, [0164]) and plaques (p. 9, [0169]).  These test articles read on molded or extruded articles as claimed.  A variety of molded articles are also disclosed at page 7, [0128]-[0130].
Regarding Claim 12, the composition of Example 1 was molded into a plaque with a thickness of 1 mm (equivalent to approximately 39 mils).  The plaque had a measured haze of 11.06% (p. 9, [0169], Table 3).
Regarding Claim 13, Kristiansen’s composition may further comprise additives including light stabilizers, antistatic agents, lubricants, and antioxidants (p. 6, [0122]).
Regarding Claim 14, the additives indicated above may be included in amounts of 100-10,000 ppm (p. 6, [0122]).  This is equivalent to 0.01-1 wt%.
Regarding Claim 16, Example 1 includes 450 ppm of XT386 and Milad 3988 (equivalent to 0.045 wt%) with the balance made up of polypropylene (p. 8, [0162], Table 1).  Thus, the composition contains 99.955 wt% of a thermoplastic polyolefin.
Regarding Claims 17-20, Example 1 illustrates a process in which XT386 (identical to N,N’,N”-benzene-1,3,5-triyltris(2,2-dimethylpropanamide) and Milad 3988 (identical to 1,2,3,4-di-meta, para-methylbenzylidene sorbitol) combined at a trisamide:sorbitol ratio of 1:2 are blended with polypropylene, compounded to form pellets in a twin screw extruder, and injection molded to form plaques with a thickness of 1 mm (approximately 39 mils) (p. 8, [0162], Table 1; p. 9, [0167]).  The plaques exhibit a haze of 11.06%, whereas propylene including no additives exhibited a haze of 40.32% (p. 9, Table 3).  This indicates that the amount of XT386 and Milad 3988 was effective to clarify the polypropylene matrix polymer.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen.
Regarding Claim 2, Kristiansen remains as applied to Claim 1 above.  Kristiansen’s broader disclosure suggests including both the organic compound (A) and sugar alcohol acetal (B) in amounts of 12-500 ppm (p. 6, [0124]-[0125]).  This teaches toward a blend of trisamide and sorbitol compound in a trisamide:sorbitol ratio of 1:42 to 42:1.  The claimed ratio of about 1:10 lies inside this range.  A prima facie case of obviousness exists where the claimed ranges lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 9, examples of sugar alcohol acetal (B) include 1,3:2,4-bis(3,4-dimethylbenzylidene)sorbitol (i.e. Millad 3988).  Other suitable sugar alcohol acetals include a compound according to formula 3 where R19, R22, and R27 are propyl, R30 is 1,2-dihydroxyethyl, and the remaining R groups are hydrogen. This compound is sold under the trade name Millad NX800 by Milliken (p. 3, [0064]).  This compound corresponds to 1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the Millad 3988 in Kristiansen’s Example 1 with Millad NX800 as the two are disclosed in parallel as equally suitable alternatives.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Alternatively, the specification suggests the use of Millad NX800 at page 3, [0064].  The organic compound (A) can be 1,3,5-tris[2,2-dimethylpropionylamino]benzene, sold by Ciba under the trade name Irgaclear XT386 (p. 2, [0056]).  This is the same trisamide clarifier used in the examples in the instant specification (see specification at p. 17, [0053]).
Kristiansen further suggests including both the organic compound (A) and sugar alcohol acetal (B) in amounts of 12-500 ppm (p. 6, [0124]-[0125]).  This teaches toward a blend of trisamide and sorbitol compound in a trisamide:sorbitol ratio of 1:42 to 42:1.  This overlaps the claimed range of 1:2 to 1:40.  Applying this range to Millad NX800 and Irgaclear XT386 reads on Claim 9.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen as applied to Claims 1 and 13 above, further in view of Tanizaki et al. (US 5,998,039).
Regarding Claim 15, Kristiansen remains as applied to Claims 1 and 13 above.  Kristiansen generally relates to polymer compositions having improved scratch resistance and haze (comparable to transparency) (Title).  Kristiansen’s examples illustrate compositions based on polypropylene (p. 8, [0162]).  Polypropylene is described as a particularly preferred polymer (p. 6, [0109]).  
Kristiansen generally teaches toward the use of additives such as antioxidants and light stabilizers, but fails to teach specific compounds or classes of such additives.
In the same field of endeavor, Tanizaki teaches polypropylene compositions having excellent transparency and scratch resistance (Abstract).  The composition may include additives such as antioxidants and light stabilizers (col. 24, lines 43-45).  Suitable antioxidants include phosphorus compounds (col. 24, lines 51-52) exemplified by a variety of phosphite-based compounds (col. 25, lines 21-44).  Suitable light stabilizers include hindered amine compounds (col. 26, lines 6 and 28-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a phosphite compound and/or a hindered amine compound for use as the antioxidant and light stabilizer in Kristiansen’s composition, as Tanizaki demonstrates that these compounds are suitable for use in this capacity in polypropylene-based compositions having excellent transparency and scratch resistance.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 requires that the clarifying agent blend of trisamide and sorbitol compounds is included in the composition in amounts of about 0.2-0.25 wt%.  The maximum amount of sugar alcohol acetal (comparable to the claimed sorbitol clarifier) permitted in Kristiansen’s comopsition is 1,000 ppm (Abstract; p. 1, [0009]; p. 7, [0126]).  
In order to satisfy the claimed ratio of 1:2 to 1:40, 25-500 ppm of trisamide compound must be present alongside 1,000 ppm sugar alcohol acetal.  Thus, in order to fall within the scope of Claim 1, the combined total of trisamide and sorbitol compound in Kristiansen’s composition can be no more than 1,500 ppm, equivalent to 0.15 wt%.  Approaching the claimed amount while maintaining the claimed ratio would require exceeding the maximum amount of sorbitol compound permitted by Kristiansen by 50%.  Thus, Kristiansen would lead one of ordinary skill in the art away from the lower limit of about 0.2 wt% recited in Claim 3.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762